933 F.2d 1001Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Billy BARNES, Jr., Plaintiff-Appellant,v.Karen PRICE, Classification Counselor, Defendant-Appellee.
Nos. 91-7513, 91-7520.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 23, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-90-1417-S)
William Billy Barnes, Jr., appellant pro se.
John Joseph Curran, Jr., Attorney General, Timothy James Paulus, Assistant Attorney General, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
William Billy Barnes, Jr. appeals the district court's orders denying his motion for emergency injunctive relief, No. 90-7513, and denying relief under 42 U.S.C. Sec. 1983, No. 90-7520.  In No. 90-7513 Barnes appeals again the district court's denial of injunctive relief.  We have already affirmed the district court's order denying relief in Barnes v. Price, No. 90-6926 (4th Cir.  Jan. 29, 1991) (unpublished).


2
Our review of the record and the district court's opinion in No. 90-7520 discloses that this appeal is without merit.  Accordingly, we deny Barnes' motion for injunctive relief made on appeal and affirm on the reasoning of the district court.  Barnes v. Price, CA-90-1417 (D.Md. Oct. 31, 1990, Nov. 26, 1990, Jan. 25, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.